Citation Nr: 0214817	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to a greater initial rating for 
postconcussive headaches, with dizziness, tinnitus, facial 
scars, and lower extremity increased reflexes, evaluated 
noncompensable from February 11, 1996, and 10 percent 
disabling from March 18, 1997.  

3.  Entitlement to a compensable rating for right tibia 
periostitis.  

4.  Entitlement to a compensable rating for left tibia 
periostitis.  

5.  Entitlement to a compensable rating for temporomandibular 
joint syndrome.  

6.  Entitlement to a compensable rating for left knee 
retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:    Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1992 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The issue of a greater initial rating for sinusitis, 
currently evaluated 10 percent disabling, will be the subject 
of a later decision of the Board, following additional 
development of the evidence concerning that issue.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have a skin condition that is related to service.  

2.  The residuals of the veteran's head injury primarily 
consist of mild to severe headaches and well-healed, non-
tender, non-disfiguring facial scars. 

3.  The veteran's right tibia periostitis is asymptomatic and 
productive of no impairment.  

4.  The veteran's left tibia periostitis is asymptomatic and 
productive of no impairment.  

5.  The veteran's temporomandibular joint syndrome causes no 
limitation of jaw motion, no painful motion, and no 
significant impairment.  

6.  The veteran's left knee retropatellar pain syndrome is 
productive of some tenderness to palpation, but no limitation 
of motion, no painful motion, and no significant impairment.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  Postconcussive headaches, with dizziness, tinnitus, 
facial scars, and lower extremity increased reflexes, were 
noncompensably disabling prior to March 18, 1997, and 
10 percent disabling beginning March 18, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, and Code 8045 (2001).  

3.  Right tibia periostitis is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Code 5022 (2001).  

4.  Left tibia periostitis is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Code 5022 (2001).  

5.  Temporomandibular joint syndrome is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 
Code 9905 (2001).  

6.  Left retropatellar pain syndrome is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 
Code 5099-5260 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1996 rating decision, January 1997 statement of the 
case, and statements of the case and supplemental statements 
of the case dated through June 2002, the veteran and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in 
June 2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  The 
veteran was advised that the evidence must show that he 
currently has a chronic skin condition to warrant service 
connection.  He was also informed that greater ratings for 
his service-connected bilateral tibial periostitis would 
require medical evidence of decreased range of motion.  He 
was told that medical evidence was needed that would 
demonstrate some limitation of motion of his jaw.  In 
addition, the veteran was advised that, in order to warrant a 
higher evaluation for his left knee disability, the evidence 
must show significant limitation of motion of the knee.  
Finally, the evidence must reflect head trauma residuals that 
include objective manifestations of significant impairment, 
as opposed to purely subjective symptoms.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, relevant VA examinations, and records of 
a private physician.  The veteran has not pointed to any 
additional evidence that would support his claims and the 
record does not reflect any such evidence.  The Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection for a skin condition

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran was 
evaluated in 1994 for what was felt to be psoriasis.  
Although it was noted on his separation examination report 
that there was a history of eczema, no pertinent abnormal 
clinical findings were reported at that time.  On VA 
compensation examination in July 1996, the veteran stated 
that he had eczema and psoriasis in service, but that it 
cleared up during service.  No abnormal skin conditions were 
noted on that examination or on a VA compensation examination 
in July 1997.  None of the post-service treatment records 
reflects any abnormal clinical findings concerning any skin 
condition.  

Although the veteran has indicated that his skin condition 
does recur, no chronic skin condition is noted in any of the 
post-service medical records and the veteran has not pointed 
to any records that might substantiate his claim.  In the 
absence of medical evidence that he currently has the claimed 
skin condition, the criteria for service connection are not 
met and the appeal must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Greater ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grants of service 
connection for several disabilities.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disabilities 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Residuals of a head injury

The service medical records show that the veteran sustained a 
head injury with loss of consciousness and facial lacerations 
in an automobile accident in December 1994.  

At the time of a VA compensation examination in July 1996, no 
pertinent complaints were noted.  The examiner indicated that 
the veteran denied a history of headaches.  On examination of 
the head, face, and neck, there was no evidence of acute 
trauma.  The examiner's diagnoses included history of head 
trauma, with loss of consciousness, facial lacerations, and 
residuals of well healed scars.  

In communication received from the veteran on March 18, 1997, 
he indicated that he had been having headaches, although at 
that time he attributed them to his service-connected 
sinusitis.  

On VA compensation examination in July 1997, the examiner 
noted the veteran's complaint of intermittent, throbbing 
headaches.  No abnormal reflexes were reported.  The examiner 
characterized the headaches as tension headaches.  Again 
reported were 2 well healed 1cm scars, one on the bridge of 
the nose, the other in the right nasal fold.  A dental 
examiner recorded no abnormalities of color, ulceration, 
depression or elevation, texture, attachment, or tenderness 
of the scars.  Although disfigurement was noted, the examiner 
did not characterize the degree of disfigurement.  

A Persian Gulf Registry Examination was conducted in 
September 1997.  That examiner characterized the veteran's 
headaches as a persistent dull ache occurring on average 
twice weekly and lasting one to two hours each time.  He 
denied any significant constitutional effects of the 
headaches, for which he would take Tylenol or ibuprofen.  The 
veteran also complained of hand tremors that would sometimes 
last all day; no tremors or abnormal reflexes were noted by 
the examiner, however.  (Tremors had also been reported 
during an earlier VA outpatient visit, but no tremors were 
noted by that examiner either.)  

A more thorough evaluation of the residuals of the veteran's 
in-service head trauma was conducted by a VA neurologist in 
January 1999.  His headaches were described as varying in 
intensity from light to "quite severe" and, when very 
severe, they would spread to involve his upper neck, which 
would become stiff.  The veteran indicated that ibuprofen 
would usually relieve the headaches, but with the more severe 
headaches sleep was helpful.  He reported having occasional 
nausea with the headaches, but no vomiting.  The milder 
headaches would occur ten or more times per month and the 
more severe headaches, lasting a few hours, would occur once 
a month and would sometimes interfere with his schoolwork.  
The veteran noted that his hand tremors were much worse two 
years earlier.  Currently, the tremors were described as very 
fine.  On the basis of the reported history and the clinical 
examination, the examiner diagnosed essential tremor, of 
unknown etiology.  The examiner also noted that the veteran's 
lower extremity reflexes were increased.  He stated that the 
abnormal reflexes were "presumably" due to the veteran's 
head trauma, in the absence of any other apparent cause.  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Code 8045.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805.  Scars of the head, face or 
neck which are only slightly disfiguring warrant assignment 
of a noncompensable evaluation.  A 10 percent rating is to be 
assigned if a scar is moderately disfiguring.  The 
appropriate rating may be increased when there is marked 
discoloration or color contrast.  38 C.F.R. Part 4, Code 
7800.  

In this case, the residuals of the veteran's service-
connected head trauma consist of headaches, facial scars, and 
increased lower extremity reflexes.  The most recent examiner 
did not ascribe any clinical significance to the abnormal 
reflexes.  The noted facial scars have repeatedly been 
reported to be well healed and non-tender.  No significant 
disfigurement has been described.  Therefore, a compensable 
rating for the scars is not warranted.  

The only residuals which have been described as producing any 
impairment are the veteran's headaches.  Code 8045 states 
that such purely subjective complaints, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 in the absence of a diagnosis 
of multi-infarct dementia associated with the brain trauma.  
There is no evidence at all that the veteran currently has 
multi-infarct dementia.  Therefore, 10 percent is the highest 
rating that can be assigned for the residuals of the 
veteran's head trauma.  

The Board notes that the RO initially assigned a 
noncompensable evaluation for the residuals of the veteran's 
head trauma.  Headaches, the only residual that currently 
warrants a compensable rating, were not reported by the 
veteran until March 18, 1997.  

Pursuant to the Court's holding in Fenderson, in the context 
of assigning the proper initial rating for a disability, 
staged ratings may be assigned, as appropriate.  In this 
case, the Board finds that, prior to March 18, 1997, the 
evidence did not warrant a compensable evaluation for the 
residuals of the veteran's head trauma.  He had denied a 
history of headaches on the most recent examination prior to 
that date.  

Accordingly, inasmuch as the veteran's headaches were later 
attributed to the service-connected disability, the Board 
finds that March 18, 1997, is the earliest date that it is 
factually ascertainable that the 10 percent rating assigned 
by the RO was warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized since service for 
treatment of residuals of head trauma.  Neither does the 
record reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of the disability.  Although the evidence does indicate that 
the headaches do, at times, interfere with the veteran's 
schoolwork, such interference is not shown to be unusual or 
significant.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that a compensable rating for 
residuals of head trauma is not warranted prior to March 18, 
1997, and a rating higher than 10 percent disabling is not 
warranted beginning March 18, 1997.  

Right and left tibial periostitis

The service medical records show that the veteran was treated 
for periostitis of both shins during service.  On VA 
compensation examination in July 1996, he reported that, 
since his separation from service-since he had not been 
doing a lot of running and hiking-he had had little pain.  
On examination, there was no swelling or tenderness of either 
lower leg.  Dorsiflexion of both ankles was possible to 
20 degrees and plantar flexion was accomplished to 45 
degrees.  No pertinent abnormal clinical findings were 
reported.  

During a VA compensation examination in July 1997, the 
veteran reported that, since he was no longer doing any 
running or prolonged hiking, he had no complaint regarding 
his shins.  The examiner noted no pertinent abnormal clinical 
findings and indicated that no additional loss of motion 
should be expected due to pain on use or during flare-ups.  

The remainder of the post-service medical records are 
negative for any complaints or abnormal clinical findings 
relative to the veteran's service-connected bilateral tibial 
periostitis.  

The regulations state that periostitis is to be rated as 
degenerative arthritis on limitation of motion of the 
affected parts.  Code 5022.  

Marked limitation of motion of the ankle warrants a 20 
percent rating.  A 10 percent evaluation is appropriate for 
moderate limitation of motion.  Code 5271.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).  

In this case, the medical evidence does not demonstrate that 
the veteran has any limitation of motion of either ankle-
certainly far less than moderate limitation of motion-due to 
the service-connected tibial periostitis, during either 
normal or prolonged use.  Further, the Board finds that the 
minimal amount of pain that the veteran has reported that he 
has on prolonged running or hiking (which he has stated that 
he has not done since service) is insufficient to implicate 
the provisions of 38 C.F.R. § 4.59 so as to warrant the 
minimum compensable rating for his ankles.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  Therefore, the 
Board concludes that the criteria for a compensable rating 
for periostitis of the right and left tibias are not met at 
any time since the veteran's separation from service and 
that, accordingly, his appeal as to these issues must be 
denied.  

Temporomandibular joint syndrome

Temporomandibular joint syndrome is rated based on limitation 
of motion of that joint.  For limitation of motion of the 
temporomandibular articulation, a 40 percent rating is 
assignable for inter-incisal range of 0 to 10mm.  If the 
inter-incisal range is 11 to 20mm, a 30 percent evaluation is 
warranted.  For an inter-incisal range of 21 to 30mm, a 
20 percent rating is to be assigned.  A 10 percent evaluation 
is warranted for inter-incisal motion of 31 to 40mm.  If the 
range of lateral excursion is limited to 0 to 4mm, a 
10 percent rating is for assignment.  Ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  Code 9905.  

The service medical records are completely negative for any 
complaints or abnormal clinical findings concerning the 
veteran's jaw.  On his initial claim for VA compensation 
benefits, however, received prior to his separation from 
service, he reported that he was then having 
temporomandibular joint problems.  

On VA dental examination in July 1996, the examiner reported 
a maximum interincisal opening of 40mm; there was no lateral 
restriction.  Popping at 10mm during closure and mild 
tenderness of the masseter muscles were noted.  The veteran 
reported to a VA general medical examiner in July 1996, 
however, that his jaw was not painful and did not lock.  That 
examiner stated that the veteran was able to open his mouth 
to 55mm (no limitation of motion), with clicking bilaterally.  

On VA examination in July 1997, the only noted clinical 
findings were that the veteran's jaw's opening to 40mm and 
translocation were within normal limits.  

Another VA compensation examination was conducted in January 
1999.  At that time, the veteran complained of popping of the 
jaw, but denied any locking or jaw pain.  The examiner 
confirmed the jaw popping on palpation.  Jaw opening was 
possible to more than 40mm, with no restriction of lateral 
motion.  There was no pain to palpation of the 
temporomandibular joint. 

As noted above, the regulations provide for evaluating 
temporomandibular joint syndrome on the basis of limitation 
of motion.  Although one VA examiner reported that the 
veteran was able to open his jaw to 40mm, as might meet the 
criteria for a 10 percent rating, another examiner at the 
same time indicated that the veteran was able to open his jaw 
to 55mm, a finding that the examiner considered normal.  All 
subsequent examiners have noted that the veteran could open 
his jaw to more than 40mm.  

The Board finds that, considering all of the medical 
evidence, the criteria of the rating schedule for a 
compensable rating for temporomandibular joint syndrome have 
not been met at any time during the appeal period.  The Board 
finds further that the popping or clicking that has been 
reported by the veteran and the various examiners does not 
reflect a degree of impairment warranting a compensable 
rating.  Moreover, in the absence of evidence of any painful 
jaw motion, a compensable evaluation is not warranted under 
the provisions of 38 C.F.R. § 4.59.  

The Board also believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his temporomandibular joint syndrome.  Neither does the 
record reflect marked interference with employment due to the 
disability.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his temporomandibular joint syndrome.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  

Regarding this issue, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, a compensable rating for temporomandibular joint 
syndrome is denied.  

Left knee retropatellar pain syndrome

The service medical records show that the veteran received 
physical therapy for what was felt to be patellofemoral pain 
syndrome.  At the time of his separation examination, it was 
noted that the condition had improved and that there was no 
current disability.  

On VA examination in July 1996, the veteran related that, in 
recent weeks, his left knee had been fine.  He reported that 
he had previously had pain negotiating stairs, walking more 
than a mile, bending, and running.  On examination, there was 
no left knee swelling or tenderness.  Range of motion of the 
knee was from 0 to 140 degrees.  The ligaments were stable 
and the anterior drawer sign was negative.  The examiner did 
note that the left knee "cracks" on active and passive 
motion.  No other pertinent abnormal clinical findings were 
noted.  The examiner commented that there was "insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residual thereof."  

The veteran reported to a VA examiner in July 1997 that he 
had intermittent discomfort in his left knee.  No pertinent 
abnormal clinical findings were noted.  Range of motion was 
recorded as normal.  There was no instability present or any 
pain to palpation or resistance.  The veteran was able to do 
10 squats with no difficulty.  The examiner commented that 
the clinical examination was normal and that there would be 
no additional limitation of motion during flare-ups or 
extended use.  

During an August 1997 clinic visit, the veteran complained 
that his left knee was painful and swollen.  No edema or 
crepitus was noted by the examiner, however.  Range of motion 
was reported as full.  The examiner indicated that the knee 
was tender to palpation over the medial and lateral patella.  
No other pertinent abnormal clinical findings were recorded.  

Subsequent examination reports and treatment records are 
completely silent for any complaints or abnormal clinical 
findings regarding the veteran's left knee.  

Although the evidence indicates that the veteran's left knee 
has, at times, been noted to be tender to palpation, there is 
no evidence that the service-connected knee disability has 
resulted in any limitation of motion of the knee, any 
significant impairment, or even any painful motion on 
examination.  The Board finds that the criteria for a 
compensable rating for the left knee disability have not been 
met at any time during the appeal period under any applicable 
diagnostic code, even considering the provisions of 38 C.F.R. 
§ 4.40, 4.45, & 4.59, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In this case, there is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Therefore, the veteran's claim for a compensable rating for 
his service-connected left knee retropatellar pain syndrome 
is denied.  


ORDER

Service connection for a skin condition is denied.  

A greater initial rating for postconcussive headaches, with 
dizziness, tinnitus, facial scars, and lower extremity 
increased reflexes, evaluated as noncompensable from February 
11, 1996, and 10 percent disabling from March 18, 1997, is 
denied.  

A compensable rating for right tibial periostitis, left 
tibial periostitis, temporomandibular joint syndrome, and 
left knee retropatellar pain syndrome is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

